             Case 3:16-cr-00440-WHA Document 231 Filed 05/21/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 ) JOINT MEMORANDUM REGARDING
16                                   ) PROPOSED JUROR QUESTIONNAIRE
       v.                            )
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20

21

22

23

24

25

26

27

28

     JOINT MEMO.
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 231 Filed 05/21/20 Page 2 of 2




 1          The parties have met and conferred in response to the Court’s May 18, 2020, draft juror

 2 questionnaire. The parties agree that the Court’s questionnaire is appropriate and respectfully request

 3 that the Court distribute it to the jury for evaluation prior to the June 2, 2020, status conference.

 4 DATED: May 21, 2020                                     Respectfully submitted,

 5                                                         DAVID L. ANDERSON
                                                           United States Attorney
 6

 7                                                         /s/
                                                           MICHELLE J. KANE
 8                                                         KATHERINE L. WAWRZYNIAK
                                                           Assistant United States Attorneys
 9
10                                                         /s/
                                                           ADAM G. GASNER
11                                                         VALERY NECHAY
                                                           Attorneys for Yevgeniy Nikulin
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT MEMO.
     CR 16-00440 WHA                                  1
